Electronically Filed
                                                       Supreme Court
                                                       SCPW-12-0000379
                                                       12-APR-2012
                                                       09:40 AM


                       NO. SCPW-12-0000379


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                           RAJ KUMAR,

                          Petitioner, 


                               vs.


     THE HONORABLE CATHERINE H. REMIGIO, JUDGE OF THE FAMILY

 COURT OF THE FIRST CIRCUIT, STATE OF HAWAI'I, and SUNITA KUMAR,

                           Respondents.




                       ORIGINAL PROCEEDING


                      ORDER DENYING PETITION

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          By letter dated March 26, 2012, Family Court litigant


Raj Kumar seeks the Chief Justice’s review of certain family


court decisions, the disqualification of the Hon. Catherine H. 


Remigio from presiding in his case, and waiver of a sanction.       We


view the letter as a petition for writ of mandamus.


          A writ of mandamus and/or prohibition is an
          extraordinary remedy that will not issue
          unless the petitioner demonstrates a clear
          and indisputable right to the relief
          requested and a lack of other means to
          redress adequately the alleged wrong or to
          obtain the requested action. Straub Clinic &
          Hospital v. Kochi, 81 Hawai'i 410, 414, 917
          P.2d 1284, 1288 (1996). Such writs are not
          meant to supersede the legal discretionary

          authority of the lower court, nor are they

          meant to serve as legal remedies in lieu of

          normal appellate procedures. Id. Where a

          trial court has discretion to act, mandamus

          will not lie to interfere with or control the

          exercise of that discretion, even when the

          judge has acted erroneously, unless the judge

          has exceeded his or her jurisdiction, has

          committed a flagrant and manifest abuse of

          discretion, or has refused to act on a

          subject properly before the court under

          circumstances in which it has a legal duty to

          act. 


Kema v. Gaddis, 91 Hawai'i 200, 204-205, 982 P.2d 334, 338-339

(1999).

          Petitioner Kumar will have a remedy by way of appeal.

Consequently, mandamus will not lie.   Therefore,

          IT IS HEREBY ORDERED that the Clerk shall file, without


payment of the filing fee, Petitioner Kumar’s letter and its


attachments as a petition for writ of mandamus.


          IT IS FURTHER ORDERED that the petition is denied. 


This denial is without prejudice to any remedies Petitioner Kumar


may have by way of appeal.


          DATED: Honolulu, Hawai'i, April 12, 2012.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ James E. Duffy, Jr.

                              /s/ Sabrina S. McKenna




                               -2­